DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the claims filed 27 January 2020 has been entered. Claims 34 and 36 are currently amended. Claims 11-13, 24-32, 35 and 37 have been canceled. Claims 1-10, 14-23, 33-34, 36 and 38-40 are pending.

Information Disclosure Statement
The listing of references in the specification (e.g., pg. 9, lines 11-17; pg. 18, lines 12-15; etc.) is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office. MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references mentioned in the specification have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim(s) 1-10, 14-23, 33-34, 36 and 38-40 is/are objected to because of the following informalities. 
With respect to claims 1, 14 and 33, the numbering and/or lettering in the limitations "a) providing a capillary blood flow sensor comprising [1] a heater for changing the temperature of an area of a surf ace from a first temperature to a second temperature and for maintaining a constant temperature gradient between the first and second temperatures, and a power source for providing a power to the heater, and [2] a temperature sensor for measuring temperature at the area of the surface" of claim 1, the comparable limitation of 14 and the limitations "a) a heater for applying heat to an area of skin to change the temperature of the skin from a first temperature to a second temperature and for maintaining a constant temperature gradient between the first and second temperatures, and a power source for providing power to the heater; b) a temperature sensor for measuring temperature at the area of skin" of claim 33 should be amended for consistency, i.e., either all positively-recited elements are numbered/lettered or none are numbered/lettered, e.g., with respect to claim 1, within the scope of "a) providing a capillary blood flow sensor comprising [1] a heater for changing the temperature of an area of a surface from a first temperature to a second temperature and for maintaining a constant temperature gradient between the first and second temperatures, [2] a power source for providing a power to the heater, and [3] a temperature sensor for measuring temperature at the area of the surface;" or "a) providing a capillary blood flow sensor comprising: a heater for changing the temperature of an area of a surf ace from a first temperature to a second temperature and for maintaining a constant temperature gradient between the first and second temperatures, a power source for providing a power to the heater, and a temperature sensor for measuring temperature at the area of the surface." 
With respect to claim 40, "wherein the heater and the temperature sensor are combined into capillary blood flow sensor module" should be amended within the scope of "wherein the heater and the temperature sensor are combined into a capillary blood flow sensor module."
With respect to all dependent claims, each of the preambles should be amended from an indefinite article "a" to a definite article "the," as the claims refer back to and/or further limit a previously-recited method or device. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph), is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "a calibrating unit…which has been standardized in absolute flow units…" in claim 33 and claims dependent thereon.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it should be interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the corresponding structure for the above-noted limitation is unclear, as further discussed with respect to rejections under 35 U.S.C. 112(b) discussed below. 
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10, 14-23, 33-34, 36 and 38-40 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitations "d) providing a dry model device comprising a first site on a first heat sink and a second site on a second heat sink and translating the first heater power dissipation and the second heater power dissipation of the wet model device to the thermal conductivity parameters at the first site and at the second site by [1] adjusting the thermal conductivity at the first site when the heater is operated at the first power determined using the wet model device, to maintain the temperature gradient constant, and [2] adjusting the thermal conductivity at the second site when the heater is operated at the second heater power determined using the wet model device, to maintain the temperature gradient constant; and e) calibrating a capillary blood flow sensor in absolute flow units using the dry model device by assigning the first heater power to correspond to the preselected first fluid flow and assigning the second heater power to correspond to the preselected second fluid flow" is indefinite. 
There is insufficient antecedent basis for the limitation "the first power," "the second power," "the first heater power," and "the second heater power" in the claims. Applicant appears to use the terms "heater power" and "heater power dissipation" interchangeably. For instance, limitation g) of claim 14 is substantially the same as limitation c) of claim 1, but uses the term "first heater power" rather than "first heater power dissipation." Accordingly, claim 1 will be further discussed with the understanding "the first heater power dissipation," "the first power," and "the first heater power" all refer to the same value, and likewise for the recited "second" powers throughout the claim. If this is consistent with Applicant's intention, the claim should be amended to consistently use the same term throughout for the sake of clarity. 
Additionally, in limitation e), the reference to "the dry model device" is unclear as there is more than one reasonable interpretation for this term. Specifically, the claims recite providing a dry model device and adjusting parameters of the dry model device, resulting in an altered (or calibrated) dry model device (i.e., structurally different than the provided dry model device). Accordingly, "the dry model device" could refer to the dry model device as it was provided (not adjusted, or untranslated thermal conductivity parameters) or could refer to the adjusted dry model device. For the purpose of this Office action, the above-noted limitation (and the comparable limitations of claims 14 and 33, which have the same issue) will be further discussed with the understanding "using the dry model device" refers to using the adjusted/calibrated dry model device. 
In view of this understanding, limitation e) is further unclear, as it is unclear in what manner the capillary blood flow sensor is calibrated "using the dry model device by assigning the first heater power to correspond to the preselected first fluid flow and assigning the second heater power to correspond to the preselected second fluid flow" (emphasis added) as the claim recites the first heater power and second heater power are determined using the wet model device ("at the first power determined using the wet model device," "at the second heater power determined using the wet model device"). How is the dry model device being used if corresponding fluid flow rates are assigned based on values determined using the wet model device? 
To the best of the examiner's understanding of the disclosure (e.g., pg. 16, beginning line 12; pg. 25, lines 7-10; pg. 34, lines 3-6; etc.), Applicant appears to disclose/suggest "calibrating a capillary blood flow sensor in absolute flow units using the dry model device" comprises placing the capillary blood flow sensor on the first site and second sites to measuring respective heater powers/heater power dissipations that correspond to the pre-selected first and second fluid flows, rather than using the "first" and "second" heater power values determined with the wet model device as claimed. If this is consistent with Applicant's intention/disclosure, the claim should be amended to clarify that calibrating "using the dry model device" does not utilize the same values determined using the wet model device. 
Regarding claim 14 and claims dependent thereon, similar to claim 1 above, limitation e) of claim 14 is further unclear, as it is unclear in what manner the capillary blood flow sensor is calibrated "using the dry model device by assigning the first heater power to correspond to the preselected first fluid flow and assigning the second heater power to correspond to the preselected second fluid flow" (emphasis added) as the claim recites the first heater power and second heater power are determined using the wet model device ("at the first power determined using the wet model device," "at the second heater power determined using the wet model device"). How is the dry model device being used if corresponding fluid flow rates are assigned based on values determined using the wet model device? As discussed with respect to claim 1 above, if calibrating "using the dry model device" uses different heater power values or measurements than those determined using the wet model device, the claim should be amended to clarify this. Additionally, in limitation i), the reference to "the dry model device" is unclear for the same reasons as noted above with respect to the comparable limitation of claim 1. 
Regarding claim 33 and claims dependent thereon, the limitation "a calibrating unit…" has been interpreted to invoke 35 U.S.C. 112(f), as noted above. However, the corresponding disclosed structure is unclear. Applicant illustrates a calibrating unit (104) in Figure 6, that includes two comparators 92 and 90, two potentiometers 76 and 75, and two LED indicators 96 and 94. Applicant further discloses the term "calibrating unit" refers to the electronic means by which the various functions of the devices and methods disclosed herein are carried out (pg. 11, lines 9-11). However, Applicant also discloses, "this disclosure provides for a calibrating unit as part of the capillary blood flow measuring device which is an inexpensive and compact capillary blood flow dry model device" (pg. 9, lines 22-24), which appears to describe the calibrating unit as a dry model device. Additionally, the only use of the term "standardizing" (except for essentially repeating the claim limitations in the specification) is utilized with respect to the dry model device (pg. 24, lines 27-29), rather than the calibration unit (104). Accordingly, it is unclear if the corresponding structure of the "calibrating unit" is limited to the structure (and equivalents thereof) illustrated in Applicant's Figure 6 (structure 104), limited to the disclosed dry model device (Fig. 4), includes a combination of the disclosed unit 104 and the disclosed dry model device, etc. 	
Additionally, the limitation "standardizing the calibrating unit in absolute flow units using the dry model device by assigning the first power to correspond to the preselected first fluid flow and assigning the second power to correspond to the preselected second fluid flow" is indefinite. As noted above, the term "standardizing" is utilized in the specification only to refer to the dry model device (pg. 24, lines 27-29). Applicant appears to disclose the calibrating unit (104) is utilized to "standardize" (or calibrate) the dry model device to the wet model device (e.g., pg. 33, line 9 - pg. 34, line 2), but then discloses the calibration unit (104) is then powered off (pg. 33, line 31 - pg. 34, line 2), such that it is unclear in what manner the calibrating unit (104) itself (if that is the structure intended to be encompassed by this limitation) is "standardized." If the calibrating unit structure is intended to be limited to and/or include the dry model device, it is unclear in what manner the calibrating unit is standardized based on itself (i.e., using the dry model device). 
Additionally, as discussed above with respect to independent claims 1 and 14, it is unclear how "assigning the first power to correspond to the preselected first fluid flow and assigning the second power to correspond to the preselected second fluid flow" uses the dry model device as the first and second powers are measured using the wet model device, and further unclear to what the "the dry model device" of limitation [3] refers. 

Allowable Subject Matter
Claim(s) 1 and 14 (and claims dependent thereon) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) set forth in this Office action. 
The most relevant of the prior art of record, US 6,221,025 B1 to Skoletsky, teaches and/or suggests a capillary blood flow sensor as claimed (Abstract) configured to determine a capillary blood flow comparing a heater power dissipation with a linear relationship based upon the Fourier equation of flow (col. 5, line 50 - col. 6, line 8). US 6,488,623 B1 to Ozarowski similarly discloses a capillary blood flow sensor as claimed (Abstract). Neither of Skoletsky or Ozarowski teaches the claimed steps for calibrating the capillary blood flow sensor. US 5,205,293 A to Ito discloses a similar thermal capillary blood flow meter and a method of calibrating the sensor with a wet model device (tube 11 that allows water flow, e.g., Figs. 3-4). Ito does not disclose providing a dry model device and translating the first heater power dissipation and the second heater power dissipation of the wet model device to the thermal conductivity parameters at the first site and at the second site by adjusting the thermal conductivities at the first site and the second site in the manner claimed. US 2003/0233860 A1 to Deane discloses both "wet" and "dry" calibration means and/or methods for flowmeters (¶¶ [0002]-[0012]), but does not teach using a wet calibration model or method to calibrate or adjust a dry model device in the manner claimed. Accordingly, the prior art of record fails to teaches/suggests a method comprising, in combination with the remaining recited steps, providing a wet model device comprising a flow path for a flowing fluid which is maintained at physiological temperature, one portion of which is covered by a barrier material having a top surface and a bottom surf ace and in contact with the flowing fluid on the bottom surface, and having a sufficient area for the heater and the temperature sensor to simultaneously contact the top surf ace of the barrier material; [1] initiating a preselected first fluid flow along the flow path and determining a corresponding first heater power dissipation in order to maintain the temperature gradient constant and [2] initiating a preselected second fluid flow along the flow path and determining a corresponding second heater power dissipation in order to maintain the temperature gradient constant; providing a dry model device comprising a first site on a first heat sink and a second site on a second heat sink and translating the first heater power dissipation and the second heater power dissipation of the wet model device to the thermal conductivity parameters at the first site and at the second site by [1] adjusting the thermal conductivity at the first site when the heater is operated at the first power determined using the wet model device, to maintain the temperature gradient constant, and [2] adjusting the thermal conductivity at the second site when the heater is operated at the second heater power determined using the wet model device, to maintain the temperature gradient constant; and calibrating a capillary blood flow sensor in absolute flow units using the adjusted/calibrated dry model device. The examiner notes, because the structure required by claim 33 and claims dependent thereon is not clear as discussed above with respect to rejections under 35 U.S.C. 112(b), a determination with respect to allowability cannot/has not been made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2010/0016689 A1 is in the same patent family as EP 2243425 A2 cited by Applicant on the IDS filed 01/31/2020; Toumi et al. appears to correspond to NPL mentioned in Applicant's specification (pg. 9, lines 13-15). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791